EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Support for the amendments is found in the instant specification at p. 12.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. Jongwon Kim on 10/12/2021.
The application has been amended as follows: 
Title
	Inhibiting Reduction of Lean Body Mass and Inhibiting Accumulation of Liver Fat by Administering Allulose 
Claims
1-13. (Cancelled)
14. (Currently Amended) A method for inhibiting reduction of lean body mass and inhibiting accumulation of liver fat[[,]] comprising administering,an overweight subject having a BMI of 23 kg/m2 or more to less than 30 kg/m2, a daily dose of allulose at 0.05 to 0.75 g per
15. (Previously Presented) The method according to claim 14, wherein the daily dose of the allulose is administered at an amount of 3 to 45 g to the subject.

17. (Previously Presented) The method according to claim 15, wherein the daily dose of the allulose is administered at an amount of 6 to 12g to the subject.
18. (Currently Amended) The method of claim 14, wherein the daily dose of the allulose is administered by splitting the dose [[to]] 1 to 4 times.
19. (Previously Presented) The composition according to claim 14, wherein the administration is oral administration.
20. (Currently Amended) The composition according to claim 14, wherein the allulose is a component in a mixed saccharide syrup, or in a powder obtained from a mixed saccharide syrup, that comprises 2 to 55 parts by weight of allulose, 30 to 80 parts by weight of fructose, 2 to 60 parts by weight of glucose and 0 to 15 parts by weight of an oligosaccharide, based on the total solid content of the mixed saccharides.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks, filed on 7/23/2021, in which claims 1-13 are cancelled, claim 14 is amended to change the breadth and scope of the claims, and claims 15-20 are newly added.
In view of the Examiner’s amendment above, claims 14-20 are pending in the instant application and are found to be allowable.

Priority
The application is a National Stage entry of PCT/KR2017/012020 filed on 10/27/2017.
Information Disclosure Statement
The information disclosure statement (IDS) dated 8/4/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.
Withdrawn Rejections and Reason for Allowance
All rejection(s) of record for claim(s) 1-13 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
Applicant’s amendment, filed on 7/23/2021, with respect to the rejection of claim 14 under 35 U.S.C. § 112(b) for indefiniteness, has been fully considered and is persuasive. Applicant has amended the claim to alleviate the indefiniteness issues. The rejection is hereby withdrawn.
Applicant’s amendment, filed on 7/23/2021, with respect to the rejection of:
Claim 14 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Choi et al. (KR 10-1692033 B1, pub 1/2017, filed 9/2016);
Claim 14 under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo et al. (J. Oleo Sci., 2004); and
Claim 14 under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 10-1692033 B1, pub 1/2017, filed 9/2016), has been fully considered and is persuasive.  None of the cited prior art discloses or suggests a method for both inhibiting reduction of withdrawn.
Conclusion
Accordingly, the Examiner’s Amendment above is sufficient to place the application in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/DALE R MILLER/           Primary Examiner, Art Unit 1623